Opinion by
Beaver, J.,
William H. Darr and his family, consisting of wife and several children, resided upon a tract of land purchased by him in Union *81township, Jefferson county. On the 30th of March, 1886, the overseers of the poor of Union township made complaint to two justices of the peace of the county, alleging “ that the said William H. Darr and his family are likely to become chargeable to the said district of Union township in the county aforesaid.” On the same day an order of removal was made, directing the said overseers of the poor to remove the said Darr and his family from the said district, of Union township to the district of Corsica borough. Darr alone was removed and delivered to the overseers of Corsica borough. No notice was given of these proceedings either to Darr or to any member of his family. On the day following his delivery to the overseers of Corsica borough, an application was made to the court of common pleas of Jefferson comity, upon the petition of John McCauley, his father-in-law, setting forth that Darr was insane and that his welfare required restraint. A commission was appointed April 8, 1886, under the provisions of the 6th section of the Act of April 20,1869, P. L. 78, to inquire as to the alleged insanity of the said Darr. Upon the report of that commission, he was ordered, by a decree of the president judge of the court of common pleas, to be confined in the hospital for the insane at Warren. His settlement was not certified in that decree nor was any rule issued by the court at the time to determine his settlement. Subsequently, on November 30, 1896, the commissioners of Jefferson county presented their petition in the court of common pleas, asking for a rule upon the overseers of the poor of the poor district of Union township to show cause why said district should not be certified as the last place of legal settlement of said Darr. The rule was granted, answered by the overseers and an examiner appointed to take testimony. The report of the examiner was made to the court of quarter sessions of Jefferson county. After the report of the examiner and before the final decree of the court below, a motion was made on behalf of the commissioners of the county “to certify from the court of common pleas into the court of quarter sessions the said rule to show cause and all proceedings had thereon, for the reason that said rule was issued out of the court of common pleas inadvertently and by mistake and that it should have issued out of the court of quarter sessions.” This motion was allowed and the proceedings certified as prayed for. No *82exception was taken to this decree of the court and the final decree, making absolute the rule to show cause why Union township should not be decreed the place of settlement of said Darr was made in the court of quarter sessions.
The decree of the court certifying the proceedings from the court of common pleas to the quarter sessions is assigned for error but, as no exception was taken thereto at the time, the assignment need not be considered; but,.under the authority of Brickway’s Case, 80 Pa. 65, the court had undoubted authority to make such a decree. The facts in this case were almost identical with those of the case under consideration, the Supreme Court in a per curiam opinion saying: “ Under the law the proceeding could be in any court and, therefore, either hr the common pleas or quarter sessions. The petition of the ‘ respectable person ’ provided for in the 6th section was directed to the common pleas but the commission appointed under it, composed of a lawyer, a physician and another, directed their report to the court of quarter sessions and thenceforth the case proceeded therein, terminating in a commitment to the Western Pennsylvania hospital and finally in a rule on the overseers of Buffalo township, Butler county, to show cause why the quarter sessions should not certify that township as the place of legal settlement of the insane person. It is evident that the judges considered themselves as acting in the court of quarter sessions and, being the same judges and having the same powers either in the court of common pleas or quarter sessions, their order to certify the case, as it originally began in the common pleas, mto the quarter sessions was but a formality and produced no substantial change in the proceeding itself. It was done at the instance of the proper party and was, therefore, but an amendment made in pursuance of their sound discretion to produce uniformity in the proceeding before them.”
As to the jurisdiction of the court of quarter sessions, which is incidentally denied by the appellant, it is true that under the 6th section of the act of April 20, 1869, supra, the court has no power to determine the place of settlement, but the 9th section of the same act gives specific power to the court to determine this question, and whether the rule be issued at the time the petition is presented or subsequently makes no difference. As was said in Brickway’s case, supra, “ The court of quarter *83sessions having then adequate power, under the act of 1869, to make a disposition of the case to secure the welfare of the insane person and his proper treatment in a hospital, and to order the expense to be borne by those legally bound for his maintenance, no substantial error was committed.” The first assignment of error is, therefore, overruled.
The eighth, ninth and tenth assignments relate to the findings of the examiner of facts relating to the settlement of the said Darr. Brickway’s case, supra, decides that an appeal does not lie from the decree of the court of quarter sessions in proceedings under the act of 1869, and that an appellate court, therefore, cannot examine errors dependent upon the evidence. These assignments might, therefore, be entirely disregarded, but we have carefully examined the evidence to which they relate and are satisfied that the examiner reached a proper conclusion upon competent testimony, which was confirmed by the court. Upon every ground, therefore, these assignments of error should be overruled.
The fifth, sixth and seventh assignments relate to the order of removal granted upon the petition of the overseers of Union township that Darr and his family were “ likely to become chargeable to the said district of Union township.” It is admitted that no notice of this proceeding was given to any one interested, and it is claimed that the case of Gilpin Twp. v. Parks Twp., 118 Pa. 84, which decides that “ An order of removal of an alleged poor person who has never been a burden to the township by relief obtained, upon the information of the overseers that he ■is likely to become chargeable, but without an adjudication by the justices of the necessary facts, with notice to the person affected, is void,” does not apply, for the reason that Darr was insane. There is a double answer to this objection: 1st. Darr was not declared insane at the time the order of removal was applied for. 2d. It affected his family as well as himself and, even if the objection was well taken as to notice to Darr, it certainly would not be as to his family. If the order was void, by reason of the failure to comply with the law in this respect, it was void in toto, and might well be disregarded, as it was by the examiner and the court below. The fifth, sixth and seventh assignments of error are, therefore, overruled.
It follows, from what has been said, that the second, third *84and fourth assignments should also be overruled for, if the order of removal above referred to was void and the facts found by the examiner and confirmed by the court properly fixed the settlement of Darr in Union township, the conclusion reached by the court in the final decree is correct and must be sustained. The second, third and fourth assignments are, therefore, also overruled, and the decree of the court of quarter sessions is affirmed.